Exhibit 10.3

EMPLOYMENT AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of this 14th day of
November, 2016 (the “Effective Date”), by and between Gary A. Vecchiarelli (the
“Employee”), and Golden Entertainment, Inc., a Minnesota corporation, including
its subsidiaries and Affiliates (as defined below) (collectively, the
“Company”).

RECITALS

WHEREAS, the Employee will become employed at-will by the Company.

WHEREAS, the Board of Directors of the Company (including any duly authorized
Committee thereof, the “Board”) has determined that it is in the best interests
of the Company to offer employment to the Employee; and

WHEREAS, the Board and the Employee wish to enter into this Agreement to
document the terms of the Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
respective undertakings of the Company and the Employee set forth below the
Company and Employee agree as follows:

AGREEMENT

1.      Employment.  The Company hereby employs the Employee, and the Employee
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this
Agreement.  Employee’s date of commencement of employment with the Company (the
“Commencement Date”) will be not later than January 3, 2017.

2.      Base Salary.  The Company shall pay the Employee an annual base salary
in the amount of Two Hundred Fifty Thousand Dollars ($250,000) or such amount as
may from time-to-time be determined by the Company as appropriate in its sole
discretion (“Base Salary”).  Such salary shall be paid in equal installments in
the manner and at the times as other employees of the Company are paid.

3.      Incentive Compensation.  The Employee shall participate in the Company's
incentive compensation program from time-to-time established by the Compensation
Committee of the Company’s Board of Directors.  Commencing in calendar year
2017, the Employee’s target bonus under the Company’s annual incentive
compensation plan shall be thirty-five percent (35%) of the Employee’s Base
Salary.  Notwithstanding the foregoing, in light of the agreed upon Sign-On
Bonuses described in Section 4 herein, Employee will not be eligible for any
incentive compensation for calendar year 2016.  

4.      Sign-On Bonuses; Initial Stock Option Grant.

a.      Sign-On Bonuses. Within forty-five (45) calendar days after the
Commencement Date, Employee will receive a lump-sum, sign-on bonus in the amount
of

 

 

 

 

--------------------------------------------------------------------------------

 

Twenty-Five Thousand Dollars ($25,000) (the “2016 Sign-On Bonus”), less all
required tax withholdings, but subject to Employee’s continued employment with
the Company at such date.  On the first anniversary of the Commencement Date,
Employee will receive a lump-sum, sign-on bonus in the amount of Twenty-Five
Thousand Dollars ($25,000) (the “2017 Sign-On Bonus” and together with the 2016
Sign-On Bonus, the “Sign-On Bonuses”), less all required tax withholdings, but
subject to Employee’s continued employment with the Company at such date.  If
Employee voluntarily terminates his employment other than in a “Constructive
Termination” (as defined below), or if Employee is terminated for “Cause” (as
defined below), in each case prior to the first anniversary of the Commencement
Date, Employee shall repay to the Company a pro rata portion of the 2016 Sign-On
Bonus based on the number of days elapsed during the period commencing on the
Commencement Date and ending on the first anniversary of the Commencement
Date.  If Employee voluntarily terminates his employment other than in a
“Constructive Termination” (as defined below), or if Employee is terminated for
“Cause” (as defined below), in each case on or after the first anniversary of
the Commencement Date but prior to the second anniversary of the Commencement
Date, Employee shall repay to the Company a pro rata portion of the 2017 Sign-On
Bonus based on the number of days elapsed during the period commencing on the
first anniversary of the Commencement Date and ending on the second anniversary
of the Commencement Date.  The Company will have the right to offset any such
Sign-On Bonus amounts that are to be repaid by Employee to the Company against
any compensation otherwise payable to Employee by the Company on the date of
Employee’s termination of employment.

b.      Initial Stock Option Grant.  In addition to the aforementioned
compensation and benefits contained herein, upon Employee’s Commencement Date,
Employee shall receive non-qualified options to purchase 100,000 shares of the
Company’s common stock, with an exercise price equal to the closing price per
share of the Company’s common stock on the Commencement Date and with 25% of
such options vesting on the first anniversary of the Commencement Date (assuming
Employee is employed with the Company at that time) and 1/48th of such options
vesting on the last day of each one-month period thereafter (assuming Employee
is employed with the Company at that time).  The exercise of any stock options
shall be subject to the terms and conditions of the Stock Option Grant Notice
and Stock Option Agreement between Company and Employee (the “Option Agreement”)
and the terms and conditions of the Company’s 2015 Incentive Award Plan, as the
same may be amended or amended and restated from time to time, and/or, if
applicable, the Company’s 2007 Stock Option and Compensation Plan, as the same
may be amended or amended and restated from time to time.

5.      Benefits.  The Company shall provide to the Employee such benefits as
are provided by the Company to other similarly-situated employees of the
Company.  The Employee shall pay for the portion of the cost of such benefits as
is from time-to-time established by the Company as the portion of such cost to
be paid by similarly-situated employees of the Company. The Company shall have
the right to amend or delete any such benefit plan or arrangement made available
by the Company to its employees and not otherwise specifically provided for
herein. The Employee shall be entitled to such periods of paid time off (“PTO”)
each year as provided from time to time under the Company’s PTO policy.  In
addition, the Employee shall be entitled to receive the additional benefits
described on Exhibit A attached hereto.

2

 

 

 

--------------------------------------------------------------------------------

 

6.      Costs and Expenses. The Company shall reimburse the Employee for
reasonable out-of-pocket business expenses incurred in connection with the
performance of his duties hereunder, subject to such policies as the Company may
from time to time establish, and the Employee furnishing the Company with
evidence in the form of receipts satisfactory to the Company substantiating the
claimed expenditures.

7.      Duties.  

a.      The Employee shall serve as Senior Vice President, Finance and
Accounting of the Company.  In the performance of such duties, the Employee
shall be the principal accounting officer of the Company and shall report
directly to the Executive Vice President and Chief Financial Officer of the
Company (the “CFO”) and shall be subject to the direction of the CFO and to such
limits upon the Employee’s authority as the CFO may from time to time
impose.  In the event of the CFO’s incapacity or unavailability, the Employee
shall be subject to the direction of the Chief Executive Officer (the
“CEO”).  The Employee hereby consents to serve as an officer and/or director of
the Company or any subsidiary or Affiliate thereof without any additional salary
or compensation, if so requested by the CEO or the CFO.  The Employee shall be
employed by the Company on a full time basis.  The Employee’s primary place of
work shall be the Company’s offices in Las Vegas, Nevada, or, with the Company's
consent, at any other place at which the Company maintains an office; provided,
however, that the Company may from time to time require the Employee to travel
temporarily to other locations in connection with the Company's business.  The
Employee shall be subject to and comply with the policies and procedures
generally applicable to employees of the Company to the extent the same are not
inconsistent with any term of this Agreement.

b.      The Employee shall at all times faithfully, industriously and to the
best of his ability, experience and talent perform to the satisfaction of the
Board, the CEO and the CFO all of the duties that may be assigned to the
Employee hereunder.

8.      Termination.

a.      At-Will Employment; Termination.  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be at-will,
as defined under applicable law, and that the Employee’s employment with the
Company may be terminated by either party at any time for any or no reason, with
or without notice.  If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided in this Agreement.    

b.      Automatic Termination Due to Death or Disability.

(i)     Termination Due to Disability.  If the Employee suffers any “Disability”
(as defined below), this Agreement and the Employee’s employment hereunder will
automatically terminate.  “Disability” means the inability of the Employee to
perform the essential functions of his position, with or without reasonable
accommodation, because of physical or mental illness or incapacity, for a period
of ninety (90) consecutive calendar days or for one hundred twenty (120)
calendar days in any one hundred eighty (180) calendar day period.  

3

 

 

 

--------------------------------------------------------------------------------

 

The existence of the Employee’s Disability shall be determined by the Company on
the advice of a physician chosen by the Company and reasonably acceptable to the
Employee.    

(ii)    Termination Due to Death.  This Agreement will automatically terminate
on the date of the Employee’s death.

(iii)   Accrued Obligations and Stock Award Acceleration and Extended
Exercisability.  In the event of the Employee’s termination of employment by
reason of his Disability or death, the Company will have no further obligation
to the Employee under this Agreement, except the Company shall pay to the
Employee his fully earned but unpaid Base Salary, when due, through the date of
the Employee’s termination at the rate then in effect, accrued and unused PTO,
plus all other benefits, if any, under any Company group retirement plan,
nonqualified deferred compensation plan, equity award plan or agreement, health
benefits plan or other Company group benefit plan to which the Employee may be
entitled pursuant to the terms of such plans or agreements at the time of the
Employee’s termination (the "Accrued Obligations"), and the vesting of any
outstanding unvested portion of each of the Employee’s Stock Awards shall be
automatically accelerated on the date of termination (provided that the exercise
of such Stock Awards shall be subject to the terms and conditions of the equity
plan and any Stock Award agreement pursuant to which the Employee’s Stock Awards
were granted).  In addition, such Stock Awards may be exercised by the Employee
or the Employee’s legal representative until the latest of (A) the date that is
one (1) year after the date of the Employee’s termination of employment or (B)
such longer period as may be specified in the applicable Stock Award agreement;
provided, however, that in no event shall any Stock Award remain exercisable
beyond the original outside expiration date of such Stock Award.

c.      Termination Without Cause or Constructive Termination.

The provisions of this Section 8(c) shall apply following any termination of the
Employee which is either (i) without “Cause” (as defined below); or (ii) a
“Constructive Termination” (as defined below).  Notwithstanding anything to the
contrary in this Section 8(c), and subject to Sections 8(f) and 22 and the
Employee's continued compliance with Sections 11 and 12, in the event that the
Employee’s employment is terminated, at any time, and such termination is either
(i) without Cause; or (ii) a Constructive Termination:

(i)     Accrued Obligations.  The Company shall pay to the Employee the Accrued
Obligations through the date of termination.

(ii)    Severance Payment. The Employee shall be entitled to receive severance
benefits equal to an amount equal to one hundred thirty-five percent (135%) of
his annual Base Salary (at the rate in effect immediately preceding his
termination of employment), payable in a lump sum on the sixtieth (60th) day
after the date of Employee’s termination of employment.

(iii)   Benefits.  For the period commencing on the date of the Employee’s
termination of employment and continuing for twelve (12) months thereafter (or,
if earlier, (A) the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires or (B) the date the Employee

4

 

 

 

--------------------------------------------------------------------------------

 

becomes eligible to receive the equivalent or increased healthcare coverage by
means of subsequent employment or self-employment) (such period, the “COBRA
Coverage Period”), if the Employee and/or his eligible dependents who were
covered under the Company’s health insurance plans as of the date of the
Employee’s termination of employment elect to have COBRA coverage and are
eligible for such coverage, the Company shall pay for or reimburse the Employee
on a monthly basis for an amount equal to (1) the monthly premium the Employee
and/or his covered dependents, as applicable, are required to pay for
continuation coverage pursuant to COBRA for the Employee and/or his eligible
dependents, as applicable, who were covered under the Company’s health plans as
of the date of the Employee’s termination of employment (calculated by reference
to the premium as of the date of the Employee’s termination of employment) less
(2) the amount the Employee would have had to pay to receive group health
coverage for the Employee and/or his or her covered dependents, as applicable,
based on the cost sharing levels in effect on the date of the Employee’s
termination of employment (the “Monthly Premium Amount”).  If any of the
Company’s health benefits are self-funded as of the date of the Employee’s
termination of employment, or if the Company cannot provide the foregoing
benefits in a manner that is exempt from Section 409A (as defined below) or that
is otherwise compliant with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), instead of providing the
payments or reimbursements as set forth above, the Company shall instead pay to
the Employee the foregoing monthly amount as a taxable monthly payment for the
COBRA Coverage Period (or any remaining portion thereof).  The Employee shall be
solely responsible for all matters relating to continuation of coverage pursuant
to COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums.  The Employee shall notify the Company immediately
if the Employee becomes eligible to receive the equivalent or increased
healthcare coverage by means of subsequent employment or self-employment.  

(iv)     Stock Award Acceleration and Extended Exercisability. The vesting of
any outstanding unvested portion of each of the Employee’s Stock Awards shall be
automatically accelerated on the date of termination (provided that the exercise
of such Stock Awards shall be subject to the terms and conditions of the equity
plan and any Stock Award agreement pursuant to which the Employee’s Stock Awards
were granted).  In addition, such Stock Awards may be exercised by the Employee
or the Employee’s legal representative until the latest of (A) the date that is
one (1) year after the date of the Employee’s termination of employment or (B)
such longer period as may be specified in the applicable Stock Award agreement;
provided, however, that in no event shall any Stock Award remain exercisable
beyond the original outside expiration date of such Stock Award.

(v)     Conversion of Insurance Policies.  In addition, the Company shall also
use its best efforts to convert any then-existing life insurance and accidental
death and disability insurance policies to individual policies in the name of
the Employee.  

d.      Termination by the Employee.

The Employee may terminate this Agreement and his employment hereunder at any
time by providing the Company written notice of his intent to terminate at least
sixty (60) days prior to the effective date of his termination.  During this
sixty-day period, the Employee must execute his duties and responsibilities in
accordance with the terms of this Agreement.  If

5

 

 

 

--------------------------------------------------------------------------------

 

the Employee resigns his employment, other than in a Constructive Termination,
the Employee will only be entitled to receive the Accrued Obligations through
the date of termination.

e.      Termination by the Company for Cause.

The Company will have the right to immediately terminate this Agreement and the
Employee’s employment hereunder for “Cause” (as defined below).  In the event of
such termination for Cause, the Employee will only be entitled to receive the
Accrued Obligations through the date of termination.

f.      Waiver of Claims.

The Company’s obligations to provide severance benefits in Section 8(c) above
are conditioned on the Employee signing and not revoking a general release of
legal claims and covenant not to sue (the “Release”) in form and content
satisfactory to the Company. In the event the Release does not become effective
within the fifty-five (55) day period following the date of the Employee’s
termination of employment, the Employee shall not be entitled to the aforesaid
severance benefits.  

g.      Exclusive Remedy.  

Except as otherwise expressly required by law (e.g., COBRA) or as specifically
provided herein, all of the Employee’s rights to salary, severance, benefits,
bonuses and other amounts hereunder (if any) accruing after the termination of
the Employee’s employment shall cease upon such termination.  In the event of
the Employee’s termination of employment with the Company, the Employee’s sole
remedy shall be to receive the payments and benefits described in this Section
8.  In addition, the Employee acknowledges and agrees that he or she is not
entitled to any reimbursement by the Company for any taxes payable by the
Employee as a result of the payments and benefits received by the Employee
pursuant to this Section 8, including, without limitation, any excise tax
imposed by Section 4999 of the Code.  Any payments made to the Employee under
this Section 8 shall be inclusive of any amounts or benefits to which the
Employee may be entitled pursuant to the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. Sections 2101 et seq., and the Department of Labor
regulations thereunder, or any similar state statute.  For the avoidance of
doubt, following the Employee’s termination of employment for any reason, the
Company will have no further obligation to provide to the Employee the
additional benefits described on Exhibit A attached hereto.

h.      Return of the Company’s Property.  

In the event of the Employee’s termination of employment for any reason, the
Company shall have the right, at its option, to require the Employee to vacate
his offices prior to or on the effective date of separation and to cease all
activities on the Company’s behalf.  Upon the Employee’s termination of
employment in any manner, as a condition to the Employee’s receipt of any
severance benefits described in this Agreement, the Employee shall immediately
surrender to the Company all lists, books and records of, or in connection with,
the Company’s business, and all other property belonging to the Company, it
being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company.  The

6

 

 

 

--------------------------------------------------------------------------------

 

Employee shall deliver to the Company a signed statement certifying compliance
with this Section 8(h) prior to the receipt of any severance benefits described
in this Agreement.

i.      Deemed Resignation.

Upon termination of the Employee's employment for any reason, the Employee shall
be deemed to have resigned from all offices and directorships, if any, then held
with the Company or any of its Affiliates, and, at the Company's request, the
Employee shall execute such documents as are necessary or desirable to
effectuate such resignations.

9.      Insurance; Indemnification.

a.      The Company shall have the right to take out life, health, accident,
"key-man" or other insurance covering the Employee, in the name of the Company
and at the Company's expense in any amount deemed appropriate by the
Company.  The Employee shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

b.      The Employee will be provided with indemnification against third party
claims related to his or her work for the Company as required by Minnesota
law.  The Company shall provide the Executive with directors and officers
liability insurance coverage at least as favorable as that which the Company may
maintain from time to time for members of the Board and other executive
officers.

c.      Following a Change in Control and for a period of not less than three
years after the effective date of the resignation or termination of the
Employee, the Employee shall be entitled to indemnification and, to the extent
available on commercially reasonable terms, insurance coverage therefor, with
respect to the various liabilities as to which the Employee has been customarily
indemnified prior to the Change in Control.  In the event of any discrepancies
between the provisions of this paragraph and the terms of any Company insurance
policy covering executive or any indemnification contract by and between the
Company and the Employee, such insurance policy or indemnification contract
shall control.

10.    Certain Definitions.

a.      Affiliate.

For purposes of this Agreement, “Affiliate” shall mean a person or entity
controlling, controlled by or under common control with the Company.

b.      Change in Control.

For the purposes of this Agreement, a “Change in Control” shall have the meaning
given to such term in the Company’s 2015 Incentive Award Plan, as in effect on
the date of this Agreement.

7

 

 

 

--------------------------------------------------------------------------------

 

c.      Cause.

For the purposes of this Agreement, “Cause” shall mean termination of the
Employee by the Company for any of the following reasons:

(i)     the commission of a felony;

(ii)    the theft or embezzlement of property of the Company or the commission
of any similar act involving moral turpitude;

(iii)   the failure of the Employee to substantially perform his material duties
and responsibilities under this Agreement for any reason other than the
Employee’s death or Disability, which failure if, in the opinion of the Company
such failure is curable, is not cured within thirty (30) days after written
notice of such failure from the Company specifying such failure;

(iv)    the Employee’s material violation of a significant Company policy, which
violation the Employee fails to cure within thirty (30) days after written
notice of such violation from the Company specifying such failure, or which
violation the Company, in its opinion, deems noncurable, and which violation has
a material adverse effect on the Company or its subsidiaries or Affiliates;

(v)     the failure of the Employee to qualify (or having so qualified being
thereafter disqualified) under any regulatory or licensing requirement of any
jurisdiction or regulatory authority to which the Employee may be subject by
reason of his position with the Company or its subsidiaries or Affiliates,
unless waived by the Board or the Compensation Committee in its sole discretion;
or

(vi)    the revocation of any gaming license issued by any governmental entity
to the Company, as a result of any act or omission by the Employee, which
revocation has an adverse effect on the Company or its subsidiaries or
Affiliates.

d.      Constructive Termination.

(i)     For the purposes of this Agreement, “Constructive Termination” shall
mean:

(A)    a material, adverse change of the Employee’s responsibilities, authority,
status, position, offices, titles, duties or reporting requirements;

(B)    a reduction in the Employee’s Base Salary or a material adverse change in
the Employee’s annual compensation or benefits;

(C)    a requirement to relocate in excess of fifty (50) miles from the
Employee’s then current place of employment without the Employee’s consent; or

(D)    the breach by the Company of any material provision of this Agreement or
failure to fulfill any other contractual duties owed to the Employee.

8

 

 

 

--------------------------------------------------------------------------------

 

For the purposes of this definition, the Employee’s responsibilities, authority,
status, position, offices, titles, duties and reporting requirements are to be
determined as of the date of this Agreement.  

(ii)     Notwithstanding the provisions of subsection (i) above, no termination
by the Employee will constitute a Constructive Termination unless the Employee
shall have provided written notice to the Company of his intention to so
terminate this Agreement within ninety (90) days following the initial
occurrence of the event or circumstances that the Employee believes to be the
basis for the Constructive Termination, which notice sets forth in reasonable
detail the conduct that the Employee believes to be the basis for the
Constructive Termination, and the Company will thereafter have failed to correct
such conduct (or commence action to correct such conduct and diligently pursue
such correction to completion) within thirty (30) days following the Company’s
receipt of such notice.  The Employee’s resignation by reason of Constructive
Termination must occur within six (6) months following the initial occurrence of
the event or circumstances that the Employee believes to be the basis for the
Constructive Termination.

e.      Stock Awards.  

For purposes of this Agreement, “Stock Awards” means all stock options,
restricted stock, restricted stock units and such other awards granted pursuant
to the Company’s stock option and equity incentive award plans or agreements and
any shares of stock issued upon exercise thereof.  

11.    Confidentiality.

Except to the extent required by law, the Employee shall keep confidential and
shall not, without the Company’s prior, express written consent, disclose to any
third party, other than as reasonably necessary or appropriate in connection
with the Employee’s performance of his duties under this Agreement or any
employment agreement, if any, the Company’s “Confidential
Information.”  “Confidential Information” means any information that the
Employee learns or develops during the course of employment that derives
independent economic value from being not generally known or readily
ascertainable by other persons who could obtain economic value from its
disclosure or use, or any information that the Company reasonably believes to be
Confidential Information.  It includes, but is not limited to, trade secrets,
customer lists, financial information, business plans and may relate to such
matters as research and development, operations, site selection/analysis
processes, management systems and techniques, costs modeling or sales and
marketing.  The provisions of this Section 11 shall remain in effect after the
expiration or termination of this Agreement and the Employee’s employment
hereunder.

12.    Agreement Not to Compete.

a.      The Employee acknowledges that by virtue of his position he will gain
extensive knowledge of the business of the Company, and that the restrictive
covenants contained herein (the "Restrictive Covenants") are necessary to
protect the goodwill and other legitimate business interests of the Company, and
further acknowledges that the Company would not have entered into this Agreement
in the absence of the Restrictive Covenants. The Employee

9

 

 

 

--------------------------------------------------------------------------------

 

acknowledges and agrees that the Restrictive Covenants are reasonable in
duration, geographical scope, and in all other respects, and do not, and will
not, unduly impair the Employee's ability to earn a living while the Restrictive
Covenants are in effect. The Restrictive Covenants shall survive the expiration
or sooner termination of this Agreement.

b.      The Employee covenants and agrees with the Company that from the
Effective Date until the date which is twelve (12) months following the date of
the Employee’s termination of employment with the Company, whether such
termination is voluntary or involuntary (the "Restricted Period"), the Employee
will not, except when acting on behalf of the Company or any Affiliate,
within  any area in which the Company or any of its Affiliates are directly or
indirectly conducting their business (the "Restricted Area"), engage in any of
the following activities: (A) either directly or indirectly, solely or jointly
with any person or persons, as an employee, consultant, or advisor (whether or
not engaged in business for profit) or as an individual proprietor, owner,
partner, stockholder, director, officer, joint venturer, investor or in any
other capacity, compete with the Company; provided, however, the Employee may
own up to five percent (5%) of the ownership interest of any publicly traded
company which may be engaged in any gaming business; or (B) directly or
indirectly recruit or hire or attempt to recruit or hire any person known by the
Employee to be an employee or contractor of the Company or any Affiliate or
assist any person or persons in recruiting or hiring or soliciting any person
known by the Employee to be an employee or contractor of the Company or any
Affiliate.  

If the scope of the Employee’s agreement under this Section 12 is determined by
any court of competent jurisdiction to be too broad to permit the enforcement of
all of the provisions of this Section 12 to their fullest extent, then the
provisions of this Section 12 shall be construed (and each of the parties hereto
hereby confirm its intent is that such provisions be so construed) to be
enforceable to the fullest extent permitted by applicable law.  To the maximum
extent permitted by applicable law, the Employee hereby consents to the judicial
modification of the provisions of this Section 12 in any proceeding brought to
enforce such provisions in such a manner that renders such provisions
enforceable to the maximum extent permitted by applicable law.

c.      The provisions of this Section 12 shall remain in full force and effect
after the expiration or termination of this Agreement and the Employee’s
employment hereunder.

13.    Acknowledgments; Irreparable Harm.

The Employee agrees that the restrictions on competition, solicitation and
disclosure in this Agreement are fair, reasonable and necessary for the
protection of the interests of the Company.  The Employee further agrees that a
breach of any of the covenants set forth in Sections 11 and 12 of this Agreement
will result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law, and the Employee further agrees
that in the event of a breach, the Company will be entitled to an immediate
restraining order and injunction to prevent such violation or continued
violation, without having to prove damages, in addition to any other remedies to
which the Company may be entitled to at law or in equity.

10

 

 

 

--------------------------------------------------------------------------------

 

14.    Notification to Subsequent Employers.

The Employee grants the Company the right to notify any future employer or
prospective employer of the Employee concerning the existence of and terms of
this Agreement and grants the Company the right to provide a copy of this
Agreement to any such subsequent employer or prospective employer.

15.    Full Settlement.

The Company’s obligations to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Employee or others.  The Employee will not be
obligated to seek other employment, and except as provided in Section 8(c)(iii)
above, take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement.  

16.    Resolution of Disputes.

Any controversy, claim or dispute arising out of or relating to this Agreement
or the breach of this Agreement shall be settled by arbitration before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “Rules”), and a
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction.  The Rules may be found online at www.adr.org.  The
award rendered in any arbitration proceeding under this section will be final
and binding.  Any demand for arbitration must be made and filed within sixty
(60) days of the date the requesting party knew or reasonably should have known
of the event giving rise to the controversy or claim.  Any claim or controversy
not submitted to arbitration in accordance with this section will be considered
waived, and therefore, no arbitration panel or court will have the power to rule
or make any award on such claims or controversy.  Any such arbitration will be
conducted in the Las Vegas, Nevada metropolitan area.  Both the Company and the
Employee recognize that each would give up any right to a jury trial, but
believe the benefits of arbitration significantly out-weigh any
disadvantage.  Both further believe arbitration is likely to be both less
expensive and less time-consuming than litigation of any dispute there might be.

Each party shall pay the fees of its own attorneys, the expenses of its
witnesses and all other expenses connected with presenting its case; however,
Employee and the Company agree that, to the extent permitted by law, the
arbitrator may, in his or her discretion, award reasonable attorneys’ fees and
expenses to the prevailing party.  Other costs of the arbitration, including the
cost of any record or transcripts of the arbitration, AAA’s administrative fees,
the fee of the arbitrator, and other similar fees and costs, shall be borne by
the Company.  This section is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under this Agreement or relating to the Employee’s employment; provided,
however, that the Employee shall retain the right to file administrative charges
with or seek relief through any government agency of competent jurisdiction, and
to participate in any government investigation, including but not limited to (a)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (b) claims for unpaid wages or waiting time penalties brought before
an appropriate state authority; provided, however, that any appeal

11

 

 

 

--------------------------------------------------------------------------------

 

from an award or from denial of an award of wages and/or waiting time penalties
shall be arbitrated pursuant to the terms of this Agreement; and (c) claims for
administrative relief from the United States Equal Employment Opportunity
Commission (or any similar state agency in any applicable jurisdiction);
provided, further, that the Employee shall not be entitled to obtain any
monetary relief through such agencies other than workers’ compensation benefits
or unemployment insurance benefits.  This Agreement shall not limit either
party’s right to obtain any provisional remedy, including, without limitation,
injunctive or similar relief, from any court of competent jurisdiction as may be
necessary to protect their rights and interests pending the outcome of
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.  

If there shall be any dispute between the Company and the Employee (a) in the
event of any termination of Employee’s employment by the Company, whether such
termination was with or without Cause, or (b) in the event of a Constructive
Termination of employment by the Company, then, unless and until there is a
final award by an arbitrator, to the extent permitted by applicable law, the
Company shall pay, and provide all benefits to the Employee and/or the
Employee’s family or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 8 hereof, as the case
may be, as though such termination were by the Company without Cause or was a
Constructive Termination by the Company; provided, however, that the Company
shall not be required to pay any disputed amounts pursuant to this section
except upon receipt of an undertaking by or on behalf of the Employee to repay
all such amounts to which Employee is ultimately adjudged by such arbitrator not
to be entitled.

17.    Withholding.

The Company may withhold from any amounts payable under this Agreement the
minimum Federal, state and local taxes as shall be required to be withheld
pursuant to any applicable law, statute or regulation.

18.    Successors and Assigns.

This Agreement is binding upon and shall inure to the benefit of all successors
and assigns of the Company.  This Agreement shall be binding upon and inure to
the benefit of the Employee and his heirs and personal representatives.  None of
the rights of the Employee to receive any form of compensation payable pursuant
to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of the Employee.  The rights of the Company under this Agreement may,
without the consent of the Employee, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company.  The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such agreement, prior to the effectiveness of any

12

 

 

 

--------------------------------------------------------------------------------

 

such succession shall be a material breach of this Agreement.  As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

19.    Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 8 through 23 of this Agreement shall survive
any termination of the Employee’s employment.

20.    Miscellaneous.

a.      This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Nevada, without reference to principles of conflict of
laws.  Except as provided in Sections 13 and 16, any suit brought hereon shall
be brought in the state or federal courts sitting in Las Vegas, Nevada, the
parties hereto hereby waiving any claim or defense that such forum is not
convenient or proper.  Each party hereby agrees that any such court shall have
in personam jurisdiction over it and consents to service of process in any
manner authorized by Nevada law.

b.      All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

IF TO THE EMPLOYEE:

Gary A. Vecchiarelli
c/o Golden Entertainment, Inc.
6595 S. Jones Boulevard
Las Vegas, Nevada  89118

IF TO THE COMPANY:

Golden Entertainment, Inc.
Attn: Chief Executive Officer
6595 S. Jones Boulevard
Las Vegas, Nevada  89118

or to such other address as either party furnishes to the other in writing in
accordance with this Section 20(b).  Notices and communications shall be
effective when actually received by the addressee.

c.      The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.

13

 

 

 

--------------------------------------------------------------------------------

 

d.      Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

e.      The Employee's or the Company's failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

f.      This Agreement may be executed in several counterparts, each of which
shall be deemed original, and said counterparts shall constitute but one and the
same instrument.

g.      The language in all parts of this Agreement shall in all cases be
construed simply, according to its fair meaning, and not strictly for or against
any of the parties hereto.  Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Agreement or any part thereof.  Where the context so requires, the use of
the masculine gender shall include the feminine and/or neuter genders and the
singular shall include the plural, and vice versa, and the word “person” shall
include any corporation, firm, partnership or other form of association. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  

h.      This Agreement does not create, and shall not be construed as creating,
any rights enforceable by any person not a party to this Agreement.

21.    Entire Agreement.

This Agreement and the other documents referenced herein constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings between the parties with respect to the subject matter hereof,
including but not limited to any prior employment agreement or offer letter with
the Company or any subsidiary or Affiliate.  No modification, termination or
attempted waiver of this Agreement shall be valid unless in writing and signed
by the party against whom the same is sought to be enforced.

22.    Code Section 409A.

a.      It is intended that the severance payments and benefits to be provided
under this Agreement will be exempt from or comply with Section 409A of the Code
and any ambiguities herein will be interpreted to ensure that such payments and
benefits be so exempt or, if not so exempt, comply with Section 409A of the
Code.  To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from, or in compliance with, Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.  Each series of installment payments made under this
Agreement is hereby designated as a series of “separate payments” within the
meaning of Section 409A of the Code.   For purposes of this Agreement, all
references to the Employee’s “termination of employment” shall mean the
Employee’s “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h) (“Separation from Service”).  

b.      If the Employee is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the

14

 

 

 

--------------------------------------------------------------------------------

 

date of the Employee’s Separation from Service, to the extent that the payments
or benefits under this Agreement are subject to Section 409A of the Code and the
delayed payment or distribution of all or any portion of such amounts to which
the Employee is entitled under this Agreement is required in order to avoid
a  prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred pursuant to this Section 22(b) shall be paid or distributed to
the Employee in a lump sum on the earlier of (i) the date that is six (6)-months
following the Employee’s Separation from Service, (ii) the date of the
Employee’s death or (iii) the earliest date as is permitted under Section 409A
of the Code.  Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

c.      If the Employee and the Company determine that any payments or benefits
payable under this Agreement intended to comply with Sections 409A(a)(2), (3)
and (4) of the Code do not comply with Section 409A of the Code, Employee and
the Company agree to amend this Agreement, or take such other actions as
Employee and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder (and any applicable transition relief) while preserving the economic
agreement of the parties.  To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner that no payments payable under this Agreement
shall be subject to an “additional tax” as defined in Section 409A(a)(1)(B) of
the Code.

d.      Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of the Employee’s
taxable year following the taxable year in which the Employee incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of the Employee shall not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of the
Employee, and the Employee’s right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit.

23.    Clawbacks and Forfeitures.

This Agreement and all compensation paid or payable hereunder shall be subject
in all respects to the applicable provisions of any claw-back policy or
forfeiture policy implemented by the Company after the Effective Date, including
without limitation, any claw-back policy or forfeiture policy adopted to comply
with the requirements of applicable law or the rules and regulations of any
stock exchange applicable to the Company, including without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy or forfeiture policy.

[Signature Page Follows]




15

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the due authorization of its Board, the Company has caused this
Agreement to be executed in its name and on its behalf, all as of the day and
year first written above.

 

GOLDEN ENTERTAINMENT, INC.:

 

EMPLOYEE:

 

 

 

By:

/s/ Blake L. Sartini

 

By:

/s/ Gary A. Vecchiarelli

 

Name:

Blake L. Sartini

 

 

 

Gary A. Vecchiarelli

 

Its:

President and Chief Executive Officer

 

 

 

 




16

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ADDITIONAL BENEFITS

 

The Employee shall be entitled to receive the following additional benefits:

 

•

Allowance for health insurance premiums for the Employee and his covered
dependents and participation in the Company’s supplemental health insurance
program, in each case consistent with past practice.

17

 

 

 